Case 1:20-cv-02500-RLY-MJD Document 1 Filed 09/29/20 Page 1 of 3 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS, INDIANA

  CARLTON BULLARD                              )
                                               )
                           Plaintiff,          )
                                               )
                 v.                            ) CAUSE NO. 1:20-cv-2500
                                               )
  ROCHE DIAGNOSTICS,                           )
  CORP.                                        )
                                               )
                           Defendant,          )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, name-above, complains of act and omissions by the Defendant. In

  support of her Complaint and as cause of action against the Defendant, Plaintiff

  respectfully submits the following:

                                        JURISDICTION

     1. This suit is authorized and instituted pursuant to Title VII 42 U.S.C. § 2000e and

  42 U.S.C. § 1981 as amended by the Civil Rights Act of 1991; 28 U.S.C. §§ 1331 and

  1343.

     2. Plaintiff fled a charge with the Equal Employment Opportunity Commission

  (EEOC) and received a notice of right to sue on August 16, 2020.

                                          PARTIES

     3. Plaintiff is an African-American male and at all relevant times he resided in the

  Southern District of Indiana.

     4. Defendant is a corporation doing business in the State of Indiana in the Southern

  District of Indiana.
Case 1:20-cv-02500-RLY-MJD Document 1 Filed 09/29/20 Page 2 of 3 PageID #: 2




                                            FACTS

     5. Plaintiff began working for the Defendant in June 2014.

     6. Plaintiff performed his job well.

     7. In 2016, Plaintiff was promoted to Coaguchek Care Specialist.

     8. On July 31, 2019, Plaintiff was terminated allegedly for falsifying his time card.

     9. However, Plaintiff never falsified his time cards.

     10. Plaintiff completed his time card the same way the two other HCP Customer

  Support Specialists (both Caucasian) completed their time cards.

     11. A similarly situated Caucasian employee engaged in conduct of comparable

  seriousness, but they have not been terminated.

     12. Plaintiff was terminated due to his race.

                                            COUNT I

     13. Plaintiff incorporates by reference paragraphs 1-12.

     14. Defendant, as a result of terminating Plaintiff due to his race, violated 42 U.S.C. §

  1981.

                                          COUNT II

     15. Plaintiff incorporates by reference paragraphs 1-12.

     16. Defendant, as a result of terminating Plaintiff due to his race, violated Title VII 42

  U.S.C. § 2000 et al.

     WHEREFORE, Plaintiff respectfully requests that the Court grant the following

     relief:

          A. Award Plaintiff back pay and benefits lost;
Case 1:20-cv-02500-RLY-MJD Document 1 Filed 09/29/20 Page 3 of 3 PageID #: 3




         B. Award Plaintiff compensatory damages for future pecuniary loss, emotional

             pain and suffering, inconvenience, mental anguish and loss of enjoyment of

             life;

         C. Award Plaintiff punitive damages;

         D. Award Plaintiff her cost in this action and reasonable attorney fees;

         E. Grant Plaintiff any other relief which is allowable under the circumstances of

             this case.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd #31235-49
                                                               Attorney for Plaintiff

                              REQUEST FOR JURY TRIAL

  Comes now the Plaintiff and requests that this cause be tried by a jury.


                                                               Respectfully Submitted


                                                               Amber K. Boyd
                                                               Amber K. Boyd #31235-49
                                                               Attorney for Plaintiff

  Amber K. Boyd #31235-49
  Amber Boyd Attorney at Law
  8510 Evergreen Avenue
  Indianapolis, in 46240
  (317) 210-3416
